DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-18 are pending and have been examined in this application. Claims 1-3, 5-18 are original, claim 4 is amended.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 07/13/2022 and reviewed by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (CN 208338687 U) to Zhang.
In regards to claim 1, Zhang anticipates an enclosure for providing a habitat for one or more creatures, the enclosure comprising: a basin (Zhang; tank 1) defining a cavity to store water (Zhang; interior of tank 1 stores water, can be filled to whatever height a user desires); an insert (Zhang; 2, 21, 3, 31) configured to be disposed within the cavity of the basin (Zhang; see FIG 1), the insert defining a filter section (Zhang; beneath 2, see FIG 2 filter section defined by 4, 41, 42, 231, 232) and having a profile that corresponds to a profile of the basin (Zhang; see FIG 1 where the profile of the insert conforms to the tank 1); and wherein the insert defines a dry section (Zhang; 2 or 3) configured to be disposed above water stored within the cavity (Zhang; 2 is above water, water may be filled to whatever depth is desired by a user) of the basin when the insert is disposed within the cavity of the basin, a wet section to be disposed within water stored within the cavity of the basin when the insert is disposed within the cavity of the basin (Zhang; wet section of insert is lowest section of 31 and defined by the area under 2, 21, or alternatively can include section 3 if a user fills water above 3), and a transitional section (Zhang; section defined as the areas which have portions 31, 3, 21, also see annotated FIG below) to allow for the one or more creatures to travel between the dry section and the wet section (Zhang; animals travel from a wet section up 31, 3, or 21 to get to 2), and wherein the transitional section defines one or more first openings to communicate water from the filter section into the wet section (Zhang; 232 provided within the transition section seen in the FIG below).

    PNG
    media_image1.png
    598
    442
    media_image1.png
    Greyscale



In regards to claim 8, Zhang anticipates the enclosure of claim 1, wherein the filter section of the insert is configured to receive at least one filter device for filtering water stored within the cavity of the basin (Zhang; see FIG 2, filter section including 4, 41, 42, 231, 232).

In regards to claim 9, Zhang anticipates the enclosure of claim 8, wherein the at least one filter device (Zhang; 4, 41, 42, 231, 232) remains coupled to the insert when the insert is removed from the cavity of the basin (Zhang; 4, 41 coupled by 42 “the position box is used to limit the position of the water pump, so that the two are relatively fixed, and the stability of the connection structure between the water pump and the first platform is increased”, alternatively the filter section 231 and 232 is connected to the top layer 22, so when removing the insert, the entire filter section 231, 232 comes with the insert, see FIG 3).

In regards to claim 10, Zhang anticipates the enclosure of claim 1, wherein the transitional section of the insert is defined by a sloped sidewall that adjoins the dry section and the wet section (Zhang; 21, 31 sloped sidewalls), and wherein the sloped sidewall includes a plurality of grooves that extend substantially parallel with each other and substantially transverse with a longitudinal axis of the insert (Zhang; see FIG 3 where the edges of each step extend parallel to the next step, and where the steps extend from left to right transverse to the longitudinal axis which runs from the top to the bottom of the steps).

In regards to claim 11, Zhang anticipates the enclosure of claim 1, wherein the insert defines a flange (Zhang; flange defined as the protruding portion with the tree of 2) configured to engage a shoulder feature of the basin when the insert is disposed in the cavity of the basin (Zhang; the protruding portion of the tree of 2 rests on a shoulder portion 11, see FIG 5).

In regards to claim 12, Zhang anticipates the enclosure of claim 1, wherein the insert comprises polymeric material (Zhang; portions 3 and 31 are made of plastic which is a polymeric material).

In regards to claim 13, Zhang anticipates the enclosure of claim 1, wherein the basin comprises polymeric material (Zhang; tank 1 made of plastic which is a polymeric material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amazon: Turtle Aquarium Tank, Geegoods 2020 in view of (US 20020148409 A1) to Horth.
In regards to claim 1, Geegoods teaches an enclosure for providing a habitat for one or more creatures, the enclosure comprising: a basin (Geegoods; turtle tank layer 3) defining a cavity to store water (Geegoods; See FIGs below, where turtle tank 3 stores water); an insert (Geegoods; leach water layer 2) configured to be disposed within the cavity of the basin (Geegoods; see FIGs below, 2 being disposed inside of 3), the insert having a profile that corresponds to a profile of the basin (Geegoods; see FIGs below, where 2 is disposed inside of 3 such that the profile of 2 is the same as the profile of 3); and wherein the insert defines a dry section (Geegoods; G1 with food) configured to be disposed above water (Geegoods; see FIGs below) stored within the cavity of the basin when the insert is disposed within the cavity of the basin (Geegoods; See FIGs below, where G1 is inside of turtle tank 3), a wet section (Geegoods; G3) to be disposed within water stored within the cavity of the basin when the insert is disposed within the cavity of the basin (Geegoods; when water is in turtle tank 3 it fills up wet section G3), and a transitional section (Geegoods; G2) to allow for the one or more creatures to travel between the dry section and the wet section (Geegoods; “non slip climbing”), and a section where water is filtered (Geegoods; under the tray 2, the water is filtered through the holes in G3 and remains in the basin 3 when the tray 2 is removed).

    PNG
    media_image2.png
    671
    689
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    617
    870
    media_image3.png
    Greyscale

Geegoods fails to explicitly teach the insert defining a filter section, and wherein the transitional section defines one or more first openings to communicate water from the filter section into the wet section.
	Horth teaches the insert (Horth; 10, see FIG 1) defining a filter section (Horth; section comprising pump 41, filter 40, see FIG 3) and wherein the transitional section (Horth; defined by waterfall 15) defines one or more first openings (Horth; opening created by 42) to communicate water from the filter section into the wet section (Horth; see FIG 4).

    PNG
    media_image4.png
    454
    507
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Geegoods such that it has a section under the dry and wet portion of the insert which can act as a filtration section, at least one opening located on a transitional section to allow water to pass from the filtered section to the wet section. The motivation for doing so would be to provide a system which filters water, keeping the water clean and replenished for the animals. 
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reposition some of the holes present in Geegoods such that they are defined by the transitional section and such that they can pass from the filtered section back into the wet section, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The plurality of apertures in Geegoods already accomplishes the task of allowing water to flow between an upper and lower section of the tray and the basin. Repositioning a section of these openings such that water flows freely between the transitional section and a space between the tray and the basin would have been obvious to one of ordinary skill in the art. The motivation for doing so would be to provide more spaces for water to easily drain out when the tray is removed from the basin, thus allowing a user to easily clean the tank without retaining water within the tray.

In regards to claim 2, Geegoods as modified by Horth teach the enclosure of claim 1, wherein the insert includes a base (Geegoods; base comprised of G1, G2, and G3) and a plurality of sidewalls (Geegoods; plurality of sidewalls seen in FIGs above to create a barrier) extending vertically from the base (Geegoods; see FIGs above), and wherein the base of the insert includes a plurality of second openings (Geegoods; see openings in G3) to allow for communication of water therethrough into the cavity of the basin (Geegoods; see FIG below where water passes through the openings and into the basin).

    PNG
    media_image5.png
    686
    738
    media_image5.png
    Greyscale


In regards to claim 3, Geegoods as modified by Horth teach the enclosure of claim 2, wherein the plurality of sidewalls of the insert define the wet section (Geegoods; see FIG below where sidewalls such as G4 define the wet section), and wherein the plurality of sidewalls include a sloped sidewall (Geegoods; see FIG below where sidewall such as G5 is sloped) that extends substantially transverse from the base (Geegoods; G5 extends transversely from the base of the tray) of the insert to provide the transitional section (Geegoods; see FIG below where G5 provides the transitional section as it extends from the base).

    PNG
    media_image6.png
    686
    738
    media_image6.png
    Greyscale

In regards to claim 7, Geegoods as modified by Horth teach the enclosure of claim 2, wherein the basin includes a base and a plurality of sidewalls extending vertically from the base to define the cavity (Geegoods; see FIGs above, the basin having a base and sidewalls), and wherein the base of the insert (Geegoods; 2) (Horth; 10) is disposed at a distance D2 (Horth; see the distance created between the base of the tank 25) from the base of the basin to define a filter inlet passageway (Horth; inlet passageway indicated at 43) when the insert is disposed within the cavity of the basin (Horth; See FIG 3).

In regards to claim 8, Geegoods as modified by Horth teach the enclosure of claim 1, wherein the filter section (Horth; section comprising 40, 41, 42, See FIG 3) of the insert is configured to receive at least one filter device (Horth; 40, 41) for filtering water stored within the cavity of the basin (Horth; pump and filter 41 filter water stored in tank 25).

In regards to claim 10, Geegoods as modified by Horth teach the enclosure of claim 1, wherein the transitional section (Geegoods; G2) of the insert is defined by a sloped sidewall (Geegoods; sidewalls of G2 are sloped) that adjoins the dry section and the wet section (Geegoods; G2 adjoins G1 and G3), and wherein the sloped sidewall includes a plurality of grooves (Geegoods; G7 below) that extend substantially parallel with each other (Geegoods; see FIGs below) and substantially transverse with a longitudinal axis of the insert (Geegoods; see FIGs below, where the grooves extend parallel to one another and transverse to a longitudinal axis of the insert, the axis defined as the axis running lengthwise between right and left ends of the transition section 2 OR as the axis running along the sloped sidewall).

    PNG
    media_image7.png
    624
    710
    media_image7.png
    Greyscale

In regards to claim 11, Geegoods as modified by Horth teach the enclosure of claim 1, wherein the insert (Geegoods; 2) defines a flange (Geegoods; G8 below) configured to engage a shoulder feature of the basin when the insert is disposed in the cavity of the basin (Geegoods; the flange could be configured to engage the shoulder of the basin when the basin is smaller than the one present in the figures).

    PNG
    media_image8.png
    686
    738
    media_image8.png
    Greyscale

In regards to claim 12, Geegoods as modified by Horth teach he enclosure of claim 1, wherein the insert comprises polymeric material (Geegoods; the reviews indicate that the device is made of plastic, which is a polymeric material).

In regards to claim 13, Geegoods as modified by Horth teach the enclosure of claim 1, wherein the basin comprises polymeric material (Geegoods; the reviews indicate that the device is made of plastic, which is a polymeric material).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amazon: Turtle Aquarium Tank, Geegoods 2020 as modified by (US 20020148409 A1) to Horth as applied to claim 3 above in further view of (US 20090056638 A1) to Ting.
In regards to claim 4, Geegoods as modified by Horth teach the enclosure of claim 3, but fail to teach it further comprising a plurality of ribs extending from the plurality of sidewalls of the insert, each of the plurality of ribs to engage and be supported by a corresponding projection of a plurality of projections defined by the basin.
Ting teaches a plurality of ribs (Ting; 41) extending from the plurality of sidewalls of the insert (Ting; 41 extending from the sidewall of 40, 13, 17), each of the plurality of ribs to engage and be supported by a corresponding projection (Ting; 16) of a plurality of projections defined by the basin (Ting; see FIG 2).

    PNG
    media_image9.png
    632
    412
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank and insert of Geegoods as modified by Horth to further have ribs and corresponding projections for the ribs as taught by Ting. The motivation for doing so would be to provide added strength to the device by adding ribs, as well as stabilization between the insert and the tray by providing projections and ribs to engage with each other. Additionally, this could further improve functionality since it would allow a user to easily position and place the tray in the basin as intended.

In regards to claim 5, Geegoods as modified by Horth and Ting teach the enclosure of claim 4, wherein the insert (Geegoods; 2) is configured to be disposed on top of the basin (Geegoods; 3, 2 is on top of the basin 3’s base, see FIG below) via the plurality of ribs and corresponding ones of the plurality of projections of the basin (Geegoods as modified by Ting, Ting teaching the projections and the ribs) such that the base of the insert is disposed above the cavity of basin (Geegoods; see G6 where 2 is provided above the basin leaving gap G6, as well as modified by Horth where Horth teaches the insert having a highest point above the cavity of the basin) to allow for water to drain from the wet section of the insert via gravity through the plurality of second openings into the cavity of the of the basin (Geegoods; where the water can drain through the holes in the base of 2 and into the basin 3, which fills up G6).

In regards to claim 6, Geegoods as modified by Horth and Ting teach the enclosure of claim 5, wherein a gap is formed between the insert and the basin (Geegoods; G6) (Horth; the gap created as seen in FIG 3 to provide for the filter section) when the insert is disposed on top of the basin via the plurality of ribs (Geegoods as modified by Ting, the ribs allowing for the insert to be placed on top of the basin’s base), the gap allowing for a tube to be disposed between the insert and the basin to suction water from the basin for cleaning purposes (Geegoods as modified by Horth, Horth teaching the gap being big enough for a tube such as the tube of 42, indicating that the gap would allow a tube to suction water from the basin for cleaning purposes).

    PNG
    media_image10.png
    326
    713
    media_image10.png
    Greyscale


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amazon: Turtle Aquarium Tank, Geegoods 2020 as modified by (US 20020148409 A1) to Horth as applied to claim 8 above in further view of (CN 208338687 U) to Zhang.
In regards to claim 9, Geegoods as modified by Horth teach the enclosure of claim 8, but fail to explicitly teach wherein the at least one filter device remains coupled to the insert when the insert is removed from the cavity of the basin.
Zhang teaches wherein the at least one filter device (Zhang; 4, 41, 42, 231, 232) remains coupled to the insert when the insert is removed from the cavity of the basin (Zhang; 4, 41 coupled by 42 “the position box is used to limit the position of the water pump, so that the two are relatively fixed, and the stability of the connection structure between the water pump and the first platform is increased”, alternatively the filter section 231 and 232 is connected to the top layer 22, so when removing the insert, the entire filter section 231, 232 comes with the insert, see FIG 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Geegoods as modified by Horth such that the filter and the insert are relatively fixed to one another as taught by Zhang such that the filter and insert remain coupled when the insert is removed from the basin. The motivation for doing so would be to provide stability to the filter and allow a user to easily remove all components from the basin when a water change is required.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amazon: Turtle Aquarium Tank, Geegoods 2020 in view of (CN 208338687 U) to Zhang.
In regards to claim 14, Geegoods teaches an enclosure for providing a habitat for one or more creatures, the enclosure comprising: a basin (Geegoods; turtle tank layer 3) defining a cavity to store water (Geegoods; See FIGs below, where turtle tank 3 stores water); an insert (Geegoods; leach water layer 2) configured to be disposed within the cavity of the basin (Geegoods; see FIGs below, 2 being disposed inside of 3), the insert having a profile that corresponds to a profile of the basin (Geegoods; see FIGs below, where 2 is disposed inside of 3 such that the profile of 2 is the same as the profile of 3); and wherein the insert includes a dry section (Geegoods; G1 with food) configured to be disposed above water (Geegoods; see FIGs below) stored within the cavity of the basin when the insert is disposed within the cavity of the basin (Geegoods; See FIGs below, where G1 is inside of turtle tank 3), a wet section (Geegoods; G3) to be disposed within water stored within the cavity of the basin when the insert is disposed within the cavity of the basin (Geegoods; when water is in turtle tank 3 it fills up wet section G3), and a transitional section (Geegoods; G2) to allow for the one or more creatures to travel between the dry section and the wet section (Geegoods; “non slip climbing”), and a section where water is filtered (Geegoods; under the tray 2, the water is filtered through the holes in G3 and remains in the basin 3 when the tray 2 is removed)

    PNG
    media_image2.png
    671
    689
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    617
    870
    media_image3.png
    Greyscale


Geegoods fails to explicitly teach defining a filter cavity; a filter arrangement disposed within the filter cavity of the insert; and wherein the transitional section defines one or more first openings to communicate water from the filter cavity into the wet section.
Zhang teaches a filter cavity (Zhang; space beneath 22, including 231 and 4); a filter arrangement (Zhang; 4, 41, 42, 231) disposed within the filter cavity of the insert; and wherein the transitional section (Zhang; see FIG below indicated by the black box) defines one or more first openings (Zhang; 232 outlet defined in the transition section) to communicate water from the filter cavity into the wet section (Zhang; where water flows through 4, 41, 42, into 231 and through the outlet 232).

    PNG
    media_image1.png
    598
    442
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Geegoods such that it has a section which can act as a filtration section, at least one opening located on a transitional section to allow water to pass from the filtered section to the wet section as taught by Zhang. The motivation for doing so would be to provide a system which filters water, keeping the water clean and replenished for the animals. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reposition some of the holes present in Geegoods such that they are defined by the transitional section and such that they can pass from the filtered section back into the wet section, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The plurality of apertures in Geegoods already accomplishes the task of allowing water to flow between an upper and lower section of the tray and the basin. Repositioning a section of these openings such that water flows freely between the transitional section and a space between the tray and the basin would have been obvious to one of ordinary skill in the art. The motivation for doing so would be to provide more spaces for water to easily drain out when the tray is removed from the basin, thus allowing a user to easily clean the tank without retaining water within the tray.

In regards to claim 15, Geegoods as modified by Zhang teach the enclosure of claim 14, but Geegoods fails to explicitly teach wherein the filter arrangement includes a filter cover that defines at least a portion of the dry section.
Zhang teaches wherein the filter arrangement includes a filter cover (Zhang; 22, integral with 21 acting as a cover for the filter, and defining the dry section) that defines at least a portion of the dry section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Geegoods as modified by Zhang such that a portion of the dry section acts as a cover for the filter section. The motivation for doing so would be to provide a user with access to the filter section for cleaning.

In regards to claim 16, Geegoods as modified by Zhang teach the enclosure of claim 15, wherein the filter cover (Zhang; 22, 21) further defines at least a portion of the transitional section (Zhang; 21 being integral with 22 and part of the transitional section) and/or the one or more first openings (Zhang; 22 defining the upper part of opening 232 see FIG 2).

In regards to claim 17, Geegoods as modified by Zhang teach the enclosure of claim 15, wherein the insert includes a base (Geegoods; base comprised of G1, G2, G3) and a plurality of sidewalls extending vertically from the base (Geegoods; plurality of sidewalls in FIGs creating a barrier), and wherein the base defines one or more second openings (Geegoods; openings in G3) to communicate water from the wet section to the cavity of the basin (Geegoods; see FIG below where water passes through the openings and into the basin).

    PNG
    media_image5.png
    686
    738
    media_image5.png
    Greyscale

In regards to claim 18, Geegoods as modified by Zhang teach the enclosure of claim 17, wherein the one or more first openings define a filter outlet to communicate water from the filter cavity to the wet section (Zhang; 232 is a filter outlet to communicate water into the wet section), and the one or more second openings (Geegoods; openings in G3) define a filter inlet to communicate water from the wet section into the filter cavity (Geegoods; openings in G3 would allow water to flow under the insert and to the filter of Zhang).

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that “The second platform 3, including the second slope 31, is not part of the alleged insert 3. … The second platform 3, the second slope 31 and the box body 1 [of Zhang] are all made of plastic and are integrally formed. Thus, alleged wet region 3/31 of Zhang is not part of the alleged insert 2/21 of Zhang, but rather understood to be formed as one-piece. i.e. integrally formed, as part of the box body 1.”
Examiner respectfully disagrees. The insert (2, 21, 3, 31) is configured to be disposed within the cavity of the basin (where 2, 21, 3, 31 are all disposed within the cavity of the basin, portion 2, 21 explicitly being removable). 
Applicant’s claim limitations indicate the insert is defined as “wherein the insert defines a dry section configured to be disposed above water stored within the cavity of the basin when the insert is disposed within the cavity of the basin, a wet section to be disposed within water stored within the cavity of the basin when the insert is disposed within the cavity of the basin, and a transitional section to allow for the one or more creatures to travel between the dry section and the wet section” 
	The use of the claim language “defines” where – “the insert defines a __ section” is broad and can be interpreted as indicating that the insert borders said section, the insert creates the delineation of said section, or the insert itself is said section. In Zhang, the insert defines each section as claimed because when fully assembled and in use, 2, 21, 3, and 31 being “disposed within the cavity of the basin” create these specific areas (as can be seen in the rejection above). 
Applicant argues about the integral nature of 3, 31, and the box body 1, but the claims do not include limitations to exclude this interpretation. The claim merely states that “an insert configured to be disposed within the cavity of the basin” and it is asserted that 2, 21, 3, and 31 are disposed within box body 1, and form a single operative structure when assembled.

Applicant argues that “If second platform 3/31 was integrally formed with the first platform 1 or otherwise removable from box body 1, and the water level was filled above 3, Zhang provides no mention of how a water-tight seal would be formed between the second platform 3/31 and the box body 1, which would be necessary as the second platform 3/31 appears to be formed with a single wall construction.”
Examiner respectfully asserts that this is not the rejection made for Zhang, however it would have been obvious to one of ordinary skill in the art in view of the references provided to make 2, 21, 3, 31 integral pieces separable from the box body, seeing as other references such as Amazon/Geegoods provides such a structure. 

Applicant argues that “Amazon/Geegoods already provides for a designated pump/filter location … Amazon/Geegoods is understood to already provide an area for a small pump/filter to be arranged on top of the “leach water layer”, which appears to have a perimeter defined by an upstanding sidewall of the “leach water layer” and a raised rib on top of the planar base surface. … Use of a pump/filter at a particularly location of Amazon/Geegoods is already contemplated thereby, with merely having to position the pump filter on top of the leach water layer without any modifications thereto, to provide a system which filters water, keeping the water clean and replenished for the animals. … there is no motivation to modify Amazon/Geegoods in light of Horth, particularly as the cited motivation is already accomplished without having to modify the structure of Amazon/Geegoods. … POSITA may not be expected to modify Amazon/Geegoods unnecessarily to satisfy the cited motivation.” And that with respect to  Amazon/Geegoods and Zhang, “there is no motivation to modify Amazon/Geegoods in light of Zhang, particularly as the cited motivation is already accomplished without having to modify the structure of Amazon/Geegoods. The Applicant respectfully submits that a POSITA may not be expected to modify Amazon/Geegoods unnecessarily to satisfy the cited motivation.” 
Examiner respectfully disagrees. Horth is cited to specifically teach the modification where the filter section is provided such that the transitional section, which defines one or more first openings, communicates water from the filter section to the wet section of the insert. Zhang is specifically cited to teach the modification where there is “a filter cavity, a filter arrangement disposed within the filter cavity of the insert, and wherein the transitional section defines one or more first openings to communicate water from the filter cavity into the wet section.” 
One of ordinary skill in the art before the effective filing date of the claimed invention would have taken the teachings of Horth/Zhang and combine them with Amazon/Geegoods in order to keep the pump/filter out of the way, and Horth/Zhang explicitly teach the pump/filter placement to keep water clean and replenished for the animals. While Amazon/Geegoods cites a general area for placing a pump or filter, this does not prevent Amazon/Geegoods from being further improved upon to reposition the pump/filter area.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647